Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 7, 1975, convicting him of criminal sale of a controlled substance in the second and fourth degrees, upon a jury verdict, and imposing sentence. Judgment affirmed. The defendant is not entitled to a new trial on the ground that the statute (Judiciary Law, § 599, former subd 7) which at that time exempted women from jury service at their request, operated to systematically exclude women (see Hamling v United States, 418 US 87, 138; Daniel v Louisiana, 420 US 31, 32; Matter of Alessi v Nadjari, 47 AD2d 189, mot to dismiss app den 36 NY2d 873; see, also, People v Simone, 48 AD2d 497, 501). The classifications of section 220.41 of the Penal Law, which are based upon aggregate weight rather than on the quantity of actual narcotic content, have a rational basis and do not violate the equal protection clause (see People v Kelly, 47 AD2d 931; People v Riley, 50 AD2d 823; People v Daneff, 30 NY2d 793, remittitur amd 31 NY2d 667, cert den 410 US 913; United States ex rel. Daneff v Henderson, 501 F2d 1180, 1184). Hopkins, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.